Exhibit 10.24

LEASING OPERATIONS SUPPLIER AGREEMENT

(PRODUCTS AND/OR SERVICES)

This Agreement is entered into and effective as of April 1, 2006, between
Wal*Mart Stores, Inc. of Bentonville, Arkansas (“Wal*Mart”) and Jackson Hewitt
Inc. (677-002), of Parsippany, New Jersey (“Supplier”). Wal*Mart agrees to
provide space in its stores for the operation of a Jackson Hewitt Tax Service®
business providing tax preparation services and related products and services,
such as the facilitation of financial products (the “Services”), and Supplier
agrees to provide service and commissions to Wal*Mart, subject to and in
accordance with the following terms and conditions (the “Promotion”):

1. Service. Wal*Mart acknowledges Supplier as the franchisor of the Services
and, as such, Supplier agrees to market the Promotion to its independently owned
and operated franchises as well as to its company-owned stores (collectively,
“Operators”). Supplier has been designated as an approved Wal*Mart Other Income
Supplier and will be allowed to operate the Promotion during each Tax Season at
the stores listed on the applicable Final List (as defined in Exhibit “A”)
(collectively, the “Stores”). Supplier and Wal*Mart shall follow the schedule
and procedures set forth in Exhibit “B” in connection with determining the
Wal*Mart stores in which Operators will operate during each Tax Season. In the
event Wal*Mart elects to close any Store, Wal*Mart will give Supplier thirty
(30) days’ prior written notice of such closing. Wal*Mart shall be under no
obligation to provide a substitute location nor shall Wal*Mart be held
responsible for any lost income to Supplier; provided, however, that if a
closing occurs during Tax Season, then Supplier shall not be obligated to make
future rental payments, nor pay any Liquidated Damages (as defined herein), with
respect to the location and Wal*Mart shall return to Supplier the pro-rata
portion of all Base Rent received for periods in which Supplier did not occupy
the location. Supplier shall operate the Promotion during Tax Season. The term
“Tax Season” means the period beginning on January 2nd and ending on April 15th
(or such later date as the Internal Revenue Service permits the filing of
federal income tax returns without extension).

2. Term. The term of this Agreement shall commence on the date hereof and shall
continue until May 31, 2008, unless terminated in accordance with the provisions
of Section 22. It is also understood and agreed that Wal*Mart shall have the
right to propose a new commission schedule in advance of the 2008 Tax Season
(but no later than April 1, 2007) and that Supplier shall have thirty (30) days
to accept said new commission schedule or terminate this Agreement. In the event
an Operator’s gross volume of sales in any Store during any Tax Season is less
than Thirty Thousand Dollars ($30,000.00), Supplier may terminate this Agreement
as it relates to said Store.

3. Location. Operator will be allotted space of 5 feet deep x 16 feet long x a
minimum of 5 feet high kiosk consisting of approximately eighty (80) square feet
in the approved area in the front vestibule of each Store or in other approved
areas. In the event no such approved areas are available, Wal*Mart shall be
under no obligation to provide a substitute location nor shall Wal*Mart be held
responsible for any lost income to Supplier; provided, however, that Supplier
shall not be obligated to make future rental payments, nor pay any Liquidated
Damages (as defined herein), with respect to such location and Wal*Mart shall
return to Supplier the pro-rata portion of all Base Rent received for periods in
which Supplier did not occupy such location. Supplier or Operators shall be
permitted to offer



--------------------------------------------------------------------------------

marketing material, from the kiosk location and from any other locations that
the applicable Wal*Mart store manager approves, relating to the Promotion (that
have been approved by Wal*Mart) at each Wal*Mart location in which Supplier or
Operators are operating the Promotion.

4. Indemnification.

(a) “Claim” means any action, cause of action, claim, or any other assertion of
a legal right; damages including, but not limited to, consequential, future,
incidental, liquidating, special, and punitive damages; diminution in value;
fines; judgments; liabilities’ losses including, but not limited to, economic
loss and lost profits; regulatory actions, sanctions, or settlement payments.

(b) Supplier shall indemnify, defend, and hold harmless Wal*Mart, its
affiliates, subsidiaries, successors and assigns and their respective officers,
directors, agents and employees, against any Claim raised or asserted by a third
party in connection with or arising from: (i) any breach by Supplier or its
agents, employees, or representatives, of this Agreement; (ii) the negligence or
willful misconduct of Supplier, or its agents, representatives, or employees, in
connection with this Agreement or the Promotion; and (iii) any dispute or
disagreement between an Operator and Wal*Mart related to the decision as to
whether an Operator may provide Services at any Wal-Mart store including, but
not limited to, any Claim against Wal*Mart for Wal*Mart’s alleged breach of
contract or under a theory of promissory estoppel.

(c) Counsel retained by Supplier to represent Wal*Mart pursuant to this
Agreement shall be required to comply with Wal*Mart’s Outside Indemnity Counsel
Guidelines, which will be provided to counsel at the commencement of any
representation. Notwithstanding the foregoing, Supplier will not be held
accountable for indemnifying, defending or holding harmless Wal*Mart where the
cause in fact is 100% attributable to the acts or omissions of Wal*Mart or its
employees or associates.

(d) Wal*Mart shall indemnify, defend, and hold harmless Supplier, its
affiliates, subsidiaries, successors and assigns and their respective officers,
directors, agents and employees, against any Claim raised or asserted by a third
party in connection with or arising from: (i) any negligent act or omission or
willful misconduct of Wal*Mart, its employees, associates or agents at the
assigned Wal*Mart stores, or (ii) the operation of Wal*Mart’s business at
assigned Wal*Mart stores.

5. Insurance. Supplier agrees to provide comprehensive general liability
insurance, including insurance against assumed or contractual liability,
insuring the activities of Supplier, its employees or agents, with per
occurrence limits of Two Million Dollars ($2,000,000.00). Such insurance must be
primary, non-contributory and not excess coverage and must name Wal*Mart Stores,
Inc., its subsidiaries and its affiliates, as additional insureds. Supplier
agrees to keep this insurance in full force and effect during the term of this
Agreement and shall provide Wal*Mart with ten (10) days’ prior written notice of
any cancellation or material change. Supplier shall provide Wal*Mart with a
Certificate of Insurance evidencing such coverage at least seven (7) days prior
to the commencement of its activities on the Wal*Mart premises pursuant to this
Agreement. Workers’ Compensation or a signed Waiver for Workers’ Compensation
must be provided. All insurance policies must waive subrogation in favor of
Wal*Mart.

6. Supplier and/or Employees. Supplier and/or its employees are not Wal*Mart
associates, and they will not receive any of the benefits available to Wal*Mart
associates including but not limited to the associate discount on merchandise
purchased at any Wal*Mart store.



--------------------------------------------------------------------------------

7. Independent Contractor. It is expressly understood and agreed that the
relationship created between Supplier and Wal*Mart by this Agreement is that of
independent contractor, and except as set forth in this Agreement, neither party
shall have the right to direct and control the day-to-day activities of the
other or to create or assume any obligation on behalf of the other party for any
purpose whatsoever. Nothing in this Agreement shall be deemed to constitute the
parties as partners, joint venturers, co-owners or otherwise as participants in
a joint or common undertaking. Except as set forth in this Agreement, all
financial obligations associated with each party’s business are the sole
responsibility of that party.

8. Tax Numbers and Operator’s Licenses. Supplier agrees to cause each Operator
to secure all sales tax numbers, operator’s licenses and any other licensing in
accordance with applicable law as may be required by local, state and federal
authorities. Wal*Mart is not responsible for determining which tax numbers and
licenses are required and shall not be liable for any fees, fines or penalties
imposed on Supplier for failure to obtain the necessary licenses and/or tax
numbers. Supplier shall notify Operators that they shall not use Wal*Mart’s tax
numbers and licenses. Supplier agrees it will pay all appropriate tax
liabilities connected to its operation of its Promotion.

9. Maintenance. Operator shall be responsible for maintenance of its assigned
space in a neat and orderly manner that is free of hazards and safe for
customers and associates. Supplier shall not be responsible for maintenance of
any areas outside the assigned space for the conduct of the Promotion,
including, without limitation, any condition pertaining to the buildings or the
areas in or about the buildings in which the Promotion is conducted.

10. Hours of Operation. Operator agrees that its Promotion will be operative and
available to the public 10 hours per day Monday through Saturday and a minimum
of 5 hours on Sunday.

11. Signage. At all locations where Supplier has set a Promotion, there shall
exist conspicuous and clearly visible signage informing prospective customers:
(i) that a free estimate for providing tax filing assistance to meet the
individual customers tax preparation needs will be provided prior to the
customer being committed to use the Services; (ii) of a toll free telephone
number where the customer may address any problems and receive prompt response
or resolution to the problems identified; and (iii) hours of operation. Wal*Mart
hereby grants Supplier, its Operators and agents, the reasonable rights of
access necessary to install and maintain mutually agreed upon signage promoting
the Promotion within or on the kiosk space at the assigned store.

12. Construction. Supplier shall be responsible for any and all
construction-related expenses, including but not exclusive to demolition,
electrical and plumbing, involved in the construction of the Supplier’s assigned
space. No construction activities may occur on Saturdays or Sundays. However, no
changes to the premises will be allowed without the prior written consent of
Wal*Mart. Supplier shall cause each Operator operating in a Store to take
commercially reasonable efforts to protect against any person (other than its
employees, agents and customers) that is near such Operator’s kiosk from
casually viewing such Operator’s customers’ confidential information.

13. Utilities. At store manager’s discretion, Operator may be allowed to use
existing utility services at the store at no additional cost. Except as
otherwise set forth in this Section, Operator shall be responsible for any
additional electrical needs, its telephone equipment, installation and usage
charges. If Wal*Mart requires an Operator to relocate a kiosk after telephone
lines have been installed at



--------------------------------------------------------------------------------

the original location of the kiosk, Wal*Mart will, at its election, directly pay
all costs associated with its relocation and reconnection of the telephone lines
at the new location, or reimburse Operator for costs it reasonably incurs in its
relocation and reconnection of the telephone lines at the new location.

14. Liability and Responsibility for Equipment. Wal*Mart will not be responsible
nor be held liable for any injury or damage to any person or property resulting
from use, misuse or failure of any equipment used by Supplier or any of its
employees or agents even if such equipment is furnished, rented or loaned to
Supplier by Wal*Mart. The acceptance of use of any such equipment by Supplier or
any of its employees or agents shall be construed to mean that Supplier accepts
full responsibility for and agrees to indemnify Wal*Mart against any and all
loss, liability and claims for injury or damage whatsoever resulting from the
use, misuse or failure of such equipment.

15. Adoption of Wal*Mart Policy. Supplier will cause Operator’s employees, at
all times while on Wal*Mart’s premises, to maintain a pleasant and courteous
attitude toward customers. While on Wal*Mart property, such employees shall be
subject to Wal*Mart Rules and Regulations. This specifically includes Wal*Mart’s
refund and exchange policies (attached as Exhibit C). No smoking, food, or drink
will be allowed on the sales floor. Personal appearance must be neat, clean and
consistent with attire worn by the store’s sales floor associates. Supplier will
instruct each Operator to refer to Wal*Mart management for details on Rules and
Regulations. Compliance with this provision will be in the sole discretion of
Wal*Mart. Any employee of any Operator not in compliance with this provision may
be immediately removed from Wal*Mart property upon notice to Supplier; provided
that the removed party may, in Wal*Mart’s sole discretion, return to the
Wal*Mart store when Wal*Mart is notified that such non-compliance has been
remedied. Supplier shall conduct or cause to be conducted by a third party at
least two (2) random personal visits of each location during the Tax Season to
ensure compliance with Supplier’s and Wal-Mart’s rules and regulations. Supplier
shall also conduct or cause to be conducted by a third party a survey to measure
Store Manager satisfaction with the Promotion. Wal-Mart shall have the right to
review the survey questions and design. Supplier will provide the survey results
to the Other Income Department.

16. Commission and Report. Supplier shall pay the following commission to
Wal*Mart for each of the following Wal*Mart stores that it occupies during the
2007 Tax Season:

SUPERCENTER LOCATIONS:

 

Base Rent:

   $6,500.00

Incentive Rent:

   $500 if greater than 400 tax returns prepared, and an additional $600 if
greater than 650 tax returns are prepared, and an additional $600 if greater
than 850 tax returns are prepared, and an additional $600 if greater than 1100
tax returns are prepared and an additional $600 if greater than 1300 returns are
prepared, and an additional $600 if greater than 1400 returns are prepared

Maximum Rent:

   $10,000.00



--------------------------------------------------------------------------------

ALL DIVISION 1 LOCATIONS

 

Base Rent:

   $4,800

Incentive Rent:

   $500 if greater than 400 tax returns are prepared, and an additional $600 if
greater than 600 returns are prepared, and an additional $600 if greater than
800 returns are prepared, and an additional $600 if greater than 1000 returns
are prepared.

Maximum Rent:

   $7,100

Supplier shall pay the following commission to Wal*Mart for each of the
following Wal*Mart stores that it occupies during the 2008 Tax Season:

SUPERCENTER LOCATIONS:

 

Base Rent:

   $6,700.00

Incentive Rent:

   $500 if greater than 400 tax returns prepared, and an additional $600 if
greater than 650 tax returns are prepared, and an additional $600 if greater
than 850 tax returns are prepared, and an additional $600 if greater than 1100
tax returns are prepared and an additional $600 if greater than 1300 returns are
prepared, and an additional $600 if greater than 1400 returns are prepared

Maximum Rent:

   $10,200.00

DIVISION 1 LOCATIONS (60,000 SQ. FT. OR MORE):

 

Base Rent:

   $5,000.00

Incentive Rent:

   $500 if greater than 400 tax returns are prepared, and an additional $600 if
greater than 600 returns are prepared, and an additional $600 if greater than
800 returns are prepared, and an additional $600 if greater than 1000 returns
are prepared.

Maximum Rent:

   $7,300.00

Base Rent shall be paid in three equal installments on
January 31st, February 28th and March 28th. Incentive Rent, if any, shall be
paid on or before April 30th following the then current Tax Season. Incentive
Rent payable hereunder shall be cumulative. For example, if 1401 tax returns are
prepared at a Supercenter location, the total Incentive Rent due to Wal*Mart
from Supplier shall be $3,500. Subject to the terms of this Agreement, if a
Operator fails to occupy any Store that is listed on the applicable First List,
Second List, Third List or Final List (each as defined in Exhibit “A” hereto) by
January 15th



--------------------------------------------------------------------------------

of the applicable Tax Season, then Supplier shall pay full base rent to Wal*Mart
for such Store (“Liquidated Damages”), but Supplier shall have no other
liability or obligation to Wal*Mart under this Agreement with respect to such
Store. If this Agreement is terminated in accordance with Section 22 of this
Agreement, then Supplier shall not be obligated to make future rental payments,
nor pay any Liquidated Damages, to Wal*Mart, and Wal*Mart shall return to
Supplier the pro-rata portion of all Base Rents received for periods in which
Supplier could not occupy the Stores due to such termination.

17. Exclusivity. Nothing in this Agreement shall prohibit Wal*Mart from entering
into marketing arrangements with any other third party; provided, however, that
Wal*Mart may not, during the term of this Agreement, license, lease or otherwise
make available to any person or entity other than Supplier, any Wal*Mart store
(or part thereof) designated for occupancy by Supplier or any Operator pursuant
to this Agreement to offer the Services, unless Supplier or such Operator fails
to occupy such Store by or before January 15th of the applicable Tax Season.

18. Audit. All records of Supplier and its Operators applicable to the
calculation of rentals hereunder shall be available for inspection and audit by
Wal*Mart upon reasonable notice to Supplier during normal business hours during
the term of this Agreement and for two years thereafter. In the event that such
audit establishes an underpayment to Wal*Mart, Supplier shall pay the deficiency
within ten (10) business days of notification. Any information obtained by
Wal*Mart or its representatives during the conduct of such audit shall be
confidential and proprietary information hereunder, and Wal*Mart and such
representatives shall treat such information in a manner at least consistent
with the manner in which Wal*Mart treats its own confidential and proprietary
information. Wal*Mart shall be responsible for the compliance by its
representatives with the terms hereof.

19. Assignment/Transfer. No assignment or transfer of the rights granted
Supplier under this Agreement shall be made without the prior written consent of
Wal*Mart, which consent shall not be unreasonably withheld. Notwithstanding the
foregoing, either party may assign this Agreement (and the rights granted
hereunder) in connection with a consolidation, merger or sale of substantially
all of its assets, without the consent of the other party, provided that the
successor in interest to such party assumes the obligations of such party
hereunder. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and assigns.

20. Financial Services. Supplier shall not, and shall cause its affiliates,
subsidiaries, employees, franchisees and agents not to, directly offer any
financial services in any Wal*Mart store to Wal*Mart customers or shoppers other
than the Services. Any breach of this section shall be deemed a material breach
of this Agreement entitling Wal*Mart, upon five business days’ prior written
notice to Supplier, to terminate this Agreement with respect to any Store in
which such breach occurred, unless such breach is cured within such five
business day period. In addition, in the event that such breaches occur in 10%
or more of the total Stores occupied by Supplier and the Operators during a Tax
Season, and such breaches are not cured within the applicable five business day
cure period from the date of Supplier’s receipt of Wal*Mart’s written notices of
such breaches, then Wal*Mart shall be entitled to terminate this Agreement
pursuant to Section 22.

21. Compliance With Applicable Law. Each party represents and warrants that it
shall comply with all applicable laws in the performance of its obligations
under this Agreement, including, but not limited to, all applicable labor and
immigration laws, and in the case of Supplier, all applicable franchise law.
Furthermore, each party hereto shall defend and indemnify the other party
against any claim arising from such party’s failure or alleged failure to comply
with any such applicable law.



--------------------------------------------------------------------------------

22. Termination.

(a) Either party may terminate this Agreement at any time if the other has
materially breached its terms and such breach has not been cured within 30 days
(or ten days in the case of a payment default) following receipt of notice
thereof by the breaching party.

(b) Wal*Mart may, without liability, terminate this Agreement with or without
cause by providing written notice thereof to Supplier at any time following
April 15, 2007 and prior to May 1, 2007. Where notice is provided in accordance
with this Section, all equipment belonging to Supplier shall be removed from
Wal*Mart property within thirty (30) days of receiving notice. All costs of such
removal shall be the responsibility of Supplier. In the event Supplier fails to
remove its equipment, Wal*Mart may, at its option, consider said equipment to be
abandoned and dispose of the equipment by any reasonable means necessary to free
the space and charge Supplier with all related costs.

(c) Supplier may, without liability, terminate this Agreement with or without
cause by providing written notice thereof to Wal*Mart at any time following
April 15, 2007 and prior to May 1, 2007.

23. Representations and Agreements.

(a) Wal*Mart acknowledges that Supplier is a franchisor that, as such, Supplier
does not operate tax preparation offices other than through its subsidiary, Tax
Services of America, Inc. (“TSA”). Supplier makes no representation as to the
degree of Operator participation or the amount of commissions that may become
payable to Wal*Mart in connection with the Promotion.

(b) Each party shall comply with all federal, state, and/or local laws and
regulations applicable to its business and its performance under this Agreement.

(c) Before any person is assigned to perform Services, Supplier shall conduct,
or cause its Operators to conduct, a diligent inquiry and screening into the
qualifications of each person contemplated for the assignment. Based on the
information derived from such diligent inquiry and screening, no person may be
assigned to perform Services who, in the exercise of reasonable judgment, poses
a reasonably ascertainable risk to the safety or property of Wal-Mart or its
Associates, customers, or business invitees. For purposes of this provision,
(i) “diligent inquiry and screening into” means conducting a criminal background
check in accordance with federal and state law, properly checking references,
and using such other methods to determine the qualifications of any person
assigned to perform Services as a reasonable and prudent employer might utilize
under the circumstances, and (ii) “risk” means any propensity to engage in
violence, sex crimes, fraud, theft, vandalism, or any other conduct likely to
result in harm to a person or property.

Wal*Mart shall report, orally or in writing, in a timely fashion, any complaints
about any person assigned to perform Services that Wal*Mart receives. Within
three (3) business days after receiving such notification from Wal*Mart,
Supplier will verify to Wal*Mart, in writing, that it complied with the
preceding paragraph or, if it cannot so verify, Supplier will covenant to take
all reasonably appropriate measures under the circumstances, within a timely
manner, necessary to comply with the preceding paragraph.



--------------------------------------------------------------------------------

(d) Each party represents and warrants that it has full power and authority to
enter into and perform its obligations under this Agreement; that its execution
delivery and performance of this Agreement will not violate, create a default
under or breach any charter, bylaws, agreement, arrangement, license, permit,
indebtedness, certificate, order, decree or security instrument to which it or
its assets are bound or subject; and this Agreement is enforceable against it in
accordance with its terms (except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles).

24. Notices. Any notice of termination of this Agreement by either party shall
be in writing and addressed as follows and shall be deemed given when delivered
in person or by courier or on the third business day after mailed, postage
prepaid, by certified mail, return receipt requested. Any other notice given in
connection with this Agreement shall be in writing and addressed as follows and
shall be deemed given when first class mail is received:

 

If to Wal*Mart:

   Wal*Mart Stores, Inc.    Attention: Leasing Operations    1300 SE 8th Street,
Mail Stop #0850    Bentonville, AR 72716-0850

With a copy to:

   Wal*Mart Stores, Inc.    Attention: General Counsel, Wal-Mart Stores Division
   702 S.W. 8th Street    Bentonville, Arkansas 72716-8315

If to Supplier:

   Jackson Hewitt Inc.    Attn: Sr. Director Partnership &    Program Management
   3 Sylvan Way    Parsippany, NJ 07054

With a copy to:

   Jackson Hewitt Inc.    Attn: Office of the General Counsel    3 Sylvan Way   
Parsippany, NJ 07054

25. Use of Name; Use of Marks. Each party understands that listing the other as
a marketing partner has value and therefore agrees that it will not identify the
other as a partner in any press releases, advertisements, trade shows, posters,
reference lists, or similar public announcements (other than as required by law)
without the other’s written permission. Supplier may verbally reference Wal*Mart
as a customer in private conversations with or private letters to prospective
Supplier customers. Neither party shall have the right or license to use the
names, trademarks, service marks, trade names, service names or logos (“Marks”)
of the other party. Any such use shall require the prior written consent of the
party who owns the Marks.

26. Entire Agreement. This Agreement, together with any exhibits, schedules or
other writing attached hereto or incorporated by reference herein, constitute
the entire agreement between the parties with respect to the subject matter of
this Agreement, and all prior and contemporaneous negotiations, agreements and
understandings are hereby superseded, merged and



--------------------------------------------------------------------------------

integrated into this Agreement; provided, however, that the Agreement, dated as
of ______________, between Wal*Mart and Supplier shall remain in full force and
effect, until termination thereof in accordance with its terms.

27. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Arkansas, without regard to the
internal law of Arkansas regarding conflicts of laws. The parties mutually
consent and submit to the jurisdiction of the federal and state courts for
Benton or Washington County, Arkansas, and agree that any action, suit or
proceeding concerning this Agreement or any of the related agreements which may
be entered into between Wal-Mart and Supplier shall be brought only in the
federal or state courts for Benton or Washington County, Arkansas. The parties
mutually acknowledge and agree that they will not raise, in connection with any
such suit, action or proceeding brought in any federal or state court for Benton
or Washington County, Arkansas, any defense or objection based upon lack of
personal jurisdiction, improper venue, inconvenience of forum. The parties
acknowledge that they have read and understand this clause and agree willingly
to its terms.

28. Survival. Section 4 (Indemnification), Section 18 (Audit), the last sentence
of Section 21 (Compliance), Section 24 (Notices), Section 26 (Entire Agreement),
Section 27 (Governing Law) and Section 28 (Survival) of this Agreement shall
survive the termination of this Agreement.

29. Counterparts. This Agreement may be executed in a number of counterparts and
each counterpart signature shall, when taken with all other signatures, be
treated as if executed upon one original of this Agreement. A facsimile
signature of any party shall be binding upon that party as if it were an
original.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, by their duly authorized representatives, have
caused this Agreement to be executed as of the date first above written.

 

WAL*MART STORES, INC.,

a Delaware corporation

   

JACKSON HEWITT INC.,

a Virginia corporation

By:    /s/ Glenn Habern    

By:

  /s/ Jeanmarie Cooney   Name:   Glenn Habern     Name:   Jeanmarie Cooney  
Title:   Senior Vice-President,     Title:   Senior Vice-President,     Other
Income       Strategic & Business Development

Witness:    /s/ Beverly R. Runions    

       Witness: 

  /s/ Jeffrey Lininger